21-22098-shl         Doc 11      Filed 03/04/21 Entered 03/04/21 16:03:54              Main Document
                                               Pg 1 of 9


                                     HEARING DATE AND TIME: MARCH 31, 2021 AT 10:00 A.M. (ET)
                           OBJECTION DEADLINE DATE AND TIME: MARCH 24, 2021 AT 4:00 P.M. (ET)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                      Chapter 11
DeNardo Capital Management LLC, et al.                                Lead Case No. 21-22098 (SHL)

                                           Debtors.


                    NOTICE OF TELEPHONIC HEARING ON
            MOTION OF SILVER POINT FINANCE, LLC TO DETERMINE
         DENARDO CAPITAL II LLC IS SINGLE ASSET REAL ESTATE DEBTOR

         PLEASE TAKE NOTICE that a hearing on Motion of Silver Point Finance, LLC to

Determine Denardo Capital II LLC is Single Asset Real Estate Debtor will be held on March

31, 2021 at 10:00 a.m. (ET) before the Honorable Sean H. Lane, United States Bankruptcy

Judge, or as soon thereafter as counsel may be heard, at the United States Bankruptcy Court for

the Southern District of New York, One Bowling Green, Courtroom 701, New York, NY 10004.

         PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-543, dated

March 20, 2020 (Morris, C.J.) (“General Order M-543”), the Hearing will be conducted

telephonically. Parties wishing to appear at, or attend, the Hearing must refer to and comply

with the Bankruptcy Court’s guidelines for telephonic appearances1 and make arrangements with

Court Solutions LLC by telephone at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE the Hearing may be continued or adjourned

from time to time without further notice other than an announcement of the adjourned date or

dates at the Hearing or at a later hearing.


1
  The Bankruptcy Court’s procedure for telephonic appearances is available at:
http://www.nysb.uscourts.gov/general-orders-and-guidance-created-covid-19



56765107;4
21-22098-shl      Doc 11    Filed 03/04/21 Entered 03/04/21 16:03:54            Main Document
                                          Pg 2 of 9



         PLEASE TAKE FURTHER NOTICE that any opposing affidavits, answering

memoranda of law, or other responses shall be filed and served no later than March 24, 2021 at

4:00 p.m. (ET), must be made in writing, state with particularity the grounds therefore, shall

conform to the United States Bankruptcy Rules and the Local Rules of the Bankruptcy Court,

include in the upper right hand corner of the caption, the ECF docket number to which the filing

relates, and shall be filed with the Bankruptcy Court electronically in accordance with General

Order M-399 (with an electronic courtesy copy sent to the Chambers of Sean H. Lane, via e-mail

to shl.order@nysb.uscourts.gov), and served via e-mail upon Akerman LLP, Attorney for the

Plaintiff, to Mark S. Lichtenstein mark.lichtenstein@akerman.com together with proof of service

thereof.

         PLEASE TAKE FURTHER NOTICE that objecting parties are required to attend the

Hearing telephonically so long as General Order M-543 is in effect or unless otherwise ordered

by the Bankruptcy Court. Failure to appear may result in relief being granted as requested.

         PLEASE TAKE FURTHER NOTICE that unless responses are received by that time,

the relief may be granted as requested.

Dated: New York, New York
       March 4, 2021                         AKERMAN LLP


                                             By:    /s/Mark S. Lichtenstein
                                                     Mark S. Lichtenstein
                                                     520 Madison Avenue, 20th Floor
                                                     New York, New York 10020
                                                     Tel. No. (212) 880-3800
                                                     E-mail: mark.lichtenstein@akerman.com

                                             Counsel for the Lender Parties




56765107;4
21-22098-shl      Doc 11    Filed 03/04/21 Entered 03/04/21 16:03:54         Main Document
                                          Pg 3 of 9


                                HEARING DATE AND TIME: MARCH 31, 2021 AT 10:00 A.M. (ET)
                      OBJECTION DEADLINE DATE AND TIME: MARCH 24, 2021 AT 4:00 P.M. (ET)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                          Chapter 11
DeNardo Capital Management LLC, et al.                    Lead Case No. 21-22098 (SHL)

                                       Debtors.


            MOTION OF SILVER POINT FINANCE, LLC TO DETERMINE
         DENARDO CAPITAL II LLC IS SINGLE ASSET REAL ESTATE DEBTOR

         Silver Point Finance, LLC (“Agent”), as Administrative Agent and Collateral Agent of

lenders Specialty Credit Holdings, LLC and Zee Bridge Capital LLC (collectively, the

“Lenders”) and with Agent, the “Lender Parties”) as a secured creditor of the debtors, DeNardo

Capital Management LLC (“DC”) and DeNardo Capital II LLC (“DC II” and collectively with

DC, the “Debtors”), files this Motion for an Order determining DC II’s bankruptcy case is a

single asset real estate case as that term is defined in 11 U.S.C. § 101(51B) and imposing the

corresponding requirements of 11 U.S.C. § 362(d)(3) in accordance therewith. In support of this

Motion, Agent says:

                                  I.      Relevant Background

         1.    On February 16, 2021 (the “Petition Date”), the Debtors filed their voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”) before the Bankruptcy Court.

         2.    On February 17, 2021, the Bankruptcy Court ordered the joint administration of

the Debtors’ cases [ECF No. 5].




56765107;4
21-22098-shl      Doc 11      Filed 03/04/21 Entered 03/04/21 16:03:54           Main Document
                                            Pg 4 of 9



         3.    DC II owns the real property and improvements located at 1 – 30 Marker Ridge,

Irvington, New York 10533, also known as “Marker 27” (the “Property”). See Schedule A/B, #9

[ECF No. 8], Case No. 21-22099 (shl).

         4.    The Property is a residential development consisting of 27 contemplated but not

yet built residential housing units Irvington, New York. See Declaration of Joseph DeNardo

Pursuant to Rule 1007-2 [ECF No. 8], ¶1. Debtor DC is the sole member of Debtor DC II. Id.

         5.    DC II is a co-maker of two promissory notes in the aggregate principal amount of

$18 million, secured by, inter alia, a mortgage on the Property in favor of the Lender Parties.

         6.    According to DC II’s Schedules, DC II does not own anything except the

Property, minimal cash, and purported claims against the Lender Parties. See Schedule A/B,

[ECF No. 8], Case No. 21-22099 (shl).

                                       II.   Relief Requested

         7.    By this Motion, Agent respectfully requests entry of an Order determining DC II

is a single asset real estate debtor, and imposing the corresponding requirements of 11 U.S.C. §

362(d)(3) in accordance therewith.

                                III.     Basis for Relief Requested

         8.    As explained below, the Property in the jointly-administered cases is a single

asset real estate property pursuant to 11 U.S.C. § 101(51B), which provides:

              The term “single asset real estate” means real property constituting a single
              property or project, other than residential real property with fewer than 4
              residential units, which generates substantially all of the gross income of
              the a debtor who is not a family farmer and on which no substantial
              business is being conducted by a debtor other than the business of
              operating the real property and activities incidental thereto.

See 11 U.S.C. § 101(51)(B).




56765107;4
21-22098-shl      Doc 11         Filed 03/04/21 Entered 03/04/21 16:03:54      Main Document
                                               Pg 5 of 9



         9.    Case law has treated the question of whether real property constitutes a single

property or project as a question of fact. See, e.g., In re Vargas Realty Enter., Inc., 2009 WL

2929258, at *4-5 (Bankr. S.D.N.Y. July 23, 2009); In re Webb MTN, LLC, 2008 WL 656271, at

*4-5 (Bankr. E.D. Tenn. March 6, 2008); In re Club Golf Partners, L.P., 2007 WL 1176010, at

*1, *5 (Bankr. E.D. Tex. Feb. 15, 2007).

         10.   For a property or properties to constitute a single project, common ownership

alone is not sufficient; the debtor must also have a common plan or purpose for the property. See

e.g., In re JJMM Intern. Corp., 467 B.R. 275, 278-79 (Bankr. E.D.N.Y. 2012) (debtor who

owned and leased three contiguous parcels operated a single project despite varying business

operations of its tenants); Webb MTN, 2008 WL 656271, at *4 (five adjacent undeveloped

parcels were a single project, even though debtor planned to construct two golf courses, a luxury

hotel, convention center, spa, retail center, and residences on the property, because debtor

planned to develop them as one large resort); Club Golf Partners, 2007 WL 1176010, at *1, *5

(golf course engaged in numerous commercial activities, including selling food and merchandise,

constituted a single project).

         11.   DC II’s sole plan for the Property is to develop and sell or lease the individual

town homes and affordable housing units.

         12.   As evidenced by the loan documents, DC II covenanted to the Lender Parties not

to engage in any business related to the Property other than ownership of the Property and

activities incidental thereto, by promising DC II




56765107;4
21-22098-shl      Doc 11     Filed 03/04/21 Entered 03/04/21 16:03:54        Main Document
                                           Pg 6 of 9




         See Schedule IV(a), Acquisition Loan and Security Agreement dated December 28, 2018,
         by and among DeNardo Capital II LLC and 34th Street Capital LLC, as borrowers, and
         Silver Point Finance, LLC, as Administrative and Collateral Agent on behalf of certain
         lenders, including Specialty Credit Holdings, LLC and Zee Bridge Capital LLC.

         13.    The Property consists of more than four residential units.

         14.    Debtor DC II is not a family farmer.

         15.    Debtor DC II is the only owner of the Property, and does not conduct any

business other than owning and operating the Property.

         16.    Accordingly, the Property is “Single Asset Real Estate” under 11 U.S.C. §

101(51B).

                                        IV.     Conclusion

         WHEREFORE, Silver Point Finance, LLC, as Administrative Agent and Collateral

Agent of Lenders Specialty Credit Holdings, LLC and Zee Bridge Capital LLC, respectfully

requests the Court enter an Order: (i) determining the Property is a “Single Asset Real Estate”

property according to 11 U.S.C. § 101(51B); (ii) determining that Debtor DeNardo Capital II

LLC is subject to the single asset real estate provisions of 11 U.S.C. § 362(d)(3); and (iii)

granting such other and further relief as the Court deems just and proper.




56765107;4
21-22098-shl   Doc 11   Filed 03/04/21 Entered 03/04/21 16:03:54      Main Document
                                      Pg 7 of 9



Dated: New York, New York
       March 4, 2021

                                     AKERMAN LLP


                                     By:   /s/Mark S. Lichtenstein
                                            Mark S. Lichtenstein
                                            520 Madison Avenue, 20th Floor
                                            New York, New York 10020
                                            Tel. No. (212) 880-3800
                                            E-mail: mark.lichtenstein@akerman.com

                                     Counsel for the Lender Parties




56765107;4
21-22098-shl   Doc 11   Filed 03/04/21 Entered 03/04/21 16:03:54   Main Document
                                      Pg 8 of 9




                          ATTACHMENT
                        PROPOSED ORDER




56765107;4
21-22098-shl       Doc 11     Filed 03/04/21 Entered 03/04/21 16:03:54      Main Document
                                            Pg 9 of 9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                          Chapter 11
DeNardo Capital Management LLC, et al.                    Lead Case No. 21-22098 (SHL)

                                      Debtors.


         ORDER ON MOTION OF SILVER POINT FINANCE, LLC TO DETERMINE
          DENARDO CAPITAL II LLC IS SINGLE ASSET REAL ESTATE DEBTOR

          Upon the Motion of Silver Point Finance, LLC to Determine Denardo Capital II LLC is

Single Asset Real Estate Debtor (the “Motion”) [Doc. No. ___], seeking an order determining

the Property is a “Single Asset Real Estate” property according to 11 U.S.C. § 101(51B); and

that Debtor DeNardo Capital II LLC is subject to the single asset real estate provisions of 11

U.S.C. § 362(d)(3); and the Court having reviewed the Motion; and notice of the Motion having

been properly served; and no opposition to the Motion having been filed; and a hearing on the

Motion having been held on March 31, 2021 (the “Hearing”); and upon the record of the

Hearing; and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED:

          1.    The Motion is hereby GRANTED.

          2.    Debtor DeNardo Capital II, LLC's Property is hereby determined to be a "single

asset real estate" as defined in 11 U.S.C. § 101(51B).

          3.    Debtor DeNardo Capital II, LLC's case is hereby designated as a Single Asset

Real Estate (SARE) pursuant to Bankruptcy Code Section 362(d)(3).

Dated: New York, New York
       March __, 2021

                                               _____________________________________
                                               UNITED STATES BANKRUPTCY JUDGE



56765107;4
